THE THIRTEENTH COURT OF APPEALS

                                   13-19-00106-CV


                                    Andy Reyes
                                        v.
                 Hochheim Prairie Farm Mutual Insurance Association


                                   On appeal from the
                     135th District Court of Victoria County, Texas
                           Trial Cause No. 18-07-82930-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed with prejudice. The Court orders the

appeal DISMISSED WITH PREJUDICE in accordance with its opinion. Costs of the

appeal are adjudged against the party incurring same.

      We further order this decision certified below for observance.

July 25, 2019